Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 02/25/2021.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Steven R. Gilliam (Reg. No. 51,734), and examiner arranged a telephone interview on March 23, 2021 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:
(Currently Amended) A method comprising:
determining identifiers of a plurality of data elements stored in a memory; 
based, at least in part, on the identifiers, determining virtual trap generation parameters that comprise, at least one of, virtual trap names and one or more virtual trap types;

determining positions for storing the generated virtual traps in the memory relative to corresponding ones of the plurality of data elements; and
sending the virtual traps to be stored at the determined positions in the memory to protect the plurality of data elements from malware. 
(Original) The method of claim 1, wherein a data element is one of a folder, a sub-folder, a file, or a process.
(Previously Presented) The method of claim 1, wherein a virtual trap is one of a virtual file, a virtual folder, a virtual sub-folder, a virtual process, a virtual memory object, a virtual registry key, a virtual removable device, a virtual physical device, a virtual network device, or a virtual network share.
(Previously Presented) The method of claim 1, further comprising detecting a suspicious process based, at least in part, on detecting a change or attempted change to one of the virtual traps in the memory.
(Previously Presented) The method of claim 4 further comprising initializing at least one computerized process to prevent the detected suspicious process from changing at least one of the virtual traps in the memory. 
(Original) The method of claim 1 further comprising monitoring the virtual traps stored within the memory for changes or attempted changes.
(cancelled) 
(Previously Presented) The method of claim 1 further comprising:

and
sending the additional virtual traps to the memory to protect the first data element.
(Original) The method of claim 1, wherein an identifier of a data element indicates at least one of a file name, a folder name, a file save time, a file creation date, a file creator, and a file type.
(Currently Amended) One or more non-transitory computer-readable media having program code stored thereon, the program code comprising instructions to:
determine identifiers of a plurality of data elements stored in a memory; 
based, at least in part, on the identifiers, determine parameters for virtual traps to generate, wherein the virtual trap parameters comprise, at least one of, names for the virtual traps to generate and one or more types of virtual traps to generate;
generate an amount of the virtual traps for the plurality of data elements that increases probability that malware will affect a virtual trap before one of the plurality of data elements, wherein the instructions to generate the virtual traps comprise the instructions to generate the virtual traps according to the virtual trap parameters; 
determine positions for storing the generated virtual traps in the memory relative to corresponding ones of the plurality of data elements; and
store the virtual traps at the determined positions in the memory to protect the plurality of data elements from malware. 
(Original) The non-transitory computer-readable media of claim 10, wherein a data element is one of a folder, a sub-folder, a file, or a process.
(Previously Presented) The non-transitory computer-readable media of claim 10, wherein a virtual trap is one of a virtual file, a virtual folder, a virtual sub-folder, a virtual process, a virtual memory object, a virtual registry key, a virtual removable device, a virtual physical device, a virtual network device, or a virtual network share.

(Previously Presented) The non-transitory computer-readable media of claim 13, wherein the program code further comprises instructions to initialize at least one computerized process to prevent a suspicious process detected from monitoring the virtual traps. 
(Cancelled)
(Currently Amended) The non-transitory computer-readable media of claim 10, wherein the program code further comprises instructions to:
generate an additional amount of virtual traps for a first of the plurality of data elements based, at least in part, on a detected change or attempted change to a first of the virtual traps  that protects the first data element; and
 store the additional virtual traps in the memory to protect the first data element.
(Cancelled)
(Currently Amended) An apparatus comprising:
a processor; and
a non-transitory machine-readable medium having program instructions stored thereon, wherein the program instructions are executable by the processor to cause the apparatus to,
determine identifiers of a plurality of data elements stored in a memory; 
based, at least in part, on the identifiers, determine parameters for virtual traps to generate, wherein the virtual trap parameters comprise, at least one of, names for the virtual traps to generate and one or more types of virtual traps to generate;
generate an amount of virtual traps for the plurality of data elements that increases probability that malware will affect a virtual trap before one of the plurality of data elements, wherein the instructions to generate the virtual traps comprise the 
determine positions for storing the generated virtual traps in the memory relative to corresponding ones of the plurality of data elements; and
store the virtual traps at the determined positions in the memory to protect the plurality of data elements from malware. 
(Previously Presented) The apparatus of claim 18, wherein the program instructions further comprise program instructions executable by the processor to cause the apparatus to initialize at least one computerized process to prevent a suspicious process detected from monitoring the virtual traps. 
(Cancelled)
(Currently Amended) The apparatus of claim 18, wherein the program instructions further comprise program instructions to:
generate an additional amount of virtual traps for a first of the plurality of data elements based, at least in part, on a detected change or attempted change to a first of the virtual traps that protects the first data element; and
store the additional virtual traps in the memory to protect the first data element. 
Allowable Subject Matter


2.	Claims 1-6, 8-14, 16, and 18-21 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/25/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-6, 8-14, 16, and 18-21 are not alluded to in the combined art of Rafalovich, Grobman and Brown. Their teachings either individually or in combination failed to teach or suggest the method recited in 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-6, 8-14, 16, and 18-21 are patentable.
 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436